DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed November 24, 2021.
Claims 1, 4-6, 8-10, 12-14, 27-30 are pending.  
The rejection of claim 9 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
The rejection of claim 29 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
Claims 1, 4-6, 8-9, 12, 14, 27-28, 30 stands rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al in view of Yang et al.
Claims 1, 4-6, 8-10, 12-14, 27-30 stand rejected under 35 U.S.C. 103 as being unpatentable over Sutherland in view of Yang et al.
Claim Rejections - 35 USC § 103
Claims 1, 4-6, 8-9, 12, 14, 27-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (US Patent 4,775,588) in view of Yang et al (US Patent 2006/0049167 (already of record)).
Regarding claims 1, 4-6, 8-9, 12, 14, 27-28, 30, Ishii et al teaches a film forming/paint composition comprising a coating binder component such as an acrylic resin or polyurethane resin and ion exchange resin powder dispersed therein that provides improved corrosion resistance (Col. 2, Lines 8-12, 23-28, 65-68).  Ishii et al further teaches grinding the ion exchange 
In the same field of endeavor, Yang et al teaches treating an ion exchange resin with a corrosion inhibitor such as a benzotriazole (which satisfies claimed benzotriazolate or derivative thereof) (Abstract, Paragraph 73).  Yang et al further teaches benzotriazole treated ion exchange resin and coatings comprising the benzotriazole treated ion exchange resin on different metal surfaces in order to provide enhanced corrosion protection (Experiment 3, Table 3, Example 4). Yang et al further teaches the corrosion inhibitor exchanges places with at least 15% of the total exchangeable groups on the ion exchange resin (which satisfies claimed benzotriazole ionically bonded to active sites of an ion exchange resin) (Paragraph 79).  Yang et al further teaches the corrosion inhibitor loading can be an amount of 15 to 99% of the total exchange capacity of the ion exchange resin (Paragraph 79).  Yang et al further teaches polystyrene or styrene divinylbenzene copolymer having anionic functional groups such as trimethyl ammonium (Paragraphs 61-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ion exchange resin treated with benzotriazole in Ishii et al in view of Yang et al in order to provide enhanced corrosion protection to metal substrates as taught in Yang et al.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
With regard to 100ml of benzotriazole per 10g of ion exchange resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have provided 100ml of benzotriazole per 10g of ion exchange resin in Ishii et al in view of Yang et al as Yang et al teaches in the examples treating ion exchange resin with 250ml to 1000ml of 1200ppm benzotriazole solution (Table 1) and Yang et al further teaches the corrosion inhibitor loading can be an amount of 15 to 99% of the total exchange capacity of the ion exchange resin (Paragraph 79); hence, it would only be obvious to the ordinary artisan to adjust and modify the amount of mL of solution and concentration of benzotriazole in the solution to provide the optimal amount of benzotriazole loading on the ion exchange resin for the best corrosion protection results.   Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 

Claims 1, 4-6, 8-10, 12-14, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US Patent 3,899,624 (already of record)) in view of Yang et al (US Patent 2006/0049167 (already of record)).
Regarding claims 1, 4-6, 8-10, 12-14, 27-30, Sutherland teaches metal finishes/paint compositions comprising treated ion exchange resins that impart excellent resistance to corrosion (Col. 2, Lines 1-29).    Sutherland further teaches cationic exchange resins are regenerated with copper, zinc, cadmium, aluminum, tin or mixtures thereof (which satisfies 
In the same field of endeavor, Yang et al teaches treating an ion exchange resin with a corrosion inhibitor such as a benzotriazole (which satisfies claimed benzotriazolate or derivative thereof) (Abstract, Paragraph 73).  Yang et al further teaches benzotriazole treated ion exchange resin and coatings comprising the benzotriazole treated ion exchange resin on different metal surfaces in order to provide enhanced corrosion protection (Experiment 3, Table 3, Example 4). Yang et al further teaches the corrosion inhibitor exchanges places with at least 15% of the total exchangeable groups on the ion exchange resin (which satisfies claimed benzotriazole ionically bonded to active sites of an ion exchange resin) (Paragraph 79).  Yang et al further teaches the corrosion inhibitor loading can be an amount of 15 to 99% of the total exchange capacity of the ion exchange resin (Paragraph 79).  Yang et al further teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a combination of two different ion exchange resin particles and one treated with benzotriazole in Sutherland in view of Yang et al in order to provide multiple sources of anti-corrosion components and enhanced corrosion protection to metal substrates as taught in Yang et al.  Likewise, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
With regard to 100ml of benzotriazole per 10g of ion exchange resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have provided 100ml of benzotriazole per 10g of ion exchange resin in Sutherland in view of Yang et al as Yang et al teaches in the examples treating ion exchange resin with 250ml to 1000ml of 1200ppm benzotriazole solution (Table 1) and Yang et al further teaches the corrosion inhibitor loading can be an amount of 15 to 99% of the total exchange capacity of the ion exchange resin (Paragraph 79); hence, it would only be obvious to the ordinary artisan to adjust and modify the amount of mL of solution and concentration of benzotriazole in the solution to provide the optimal amount of benzotriazole loading on the ion exchange resin for the best corrosion protection results.   Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Ishii et al in view of Yang et al, Applicant argues that Ishii teaches a coating using an ionic exchange resin with hydrophilic groups attached and the main objective is to provide a film forming coating having excellent hydrophilic properties.  Applicant further argues that Ishii et al does not disclose a corrosion inhibitor comprising an ion exchange resin and the ion exchange powder in Ishii et al is to provide hydrophilic properties, not to resist corrosion.  Applicant further argues that the undercoat improves the corrosion resistance.  Applicant further argues that it would not be obvious to provide a BTA treated ion exchange resin in Ishii et al because a BTA treated ion exchange resin is a material that is unsatisfactory for Ishii’s purpose of providing a hydrophilic coating.  Applicant further argues that there is no evidence that such a change would improve the corrosion resistance when Ishii et al already teaches use of the undercoat.  
The Examiner respectfully disagrees with the above argument because Ishii et al teaches forming a film having corrosion resistance as well as hydrophilic properties (Col. 2, Lines 31-32); hence, although Ishii’s objective is to provide hydrophilic properties, Ishii et al also aims at providing corrosion resistance properties.  Hence, it would only be obvious to the ordinary artisan to have provided the ion exchange resin treated with benzotriazole in Ishii et al in view of Yang et al in order to provide enhanced corrosion protection to metal substrates as taught in Yang et al. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Furthermore, it is unclear how the ion exchange resin treated with benzotriazole would be unsatisfactory for Ishii’s purpose of providing a hydrophilic coating.  The ionic exchange resin is still provided in the coating which provides the hydrophilic properties, where the degree or level of hydrophilicity can be varied (Col. 3, Lines 15-16, 47, Col. 4, Lines 11-12) as taught in Ishii et al.  
With respect to the obviousness rejection over Sutherland et al in view of Yang et al, Applicant argues that Sutherland et al teaches its ion exchange resin is regenerated with metal ions and the instant application criticizes these types of materials.  The Examiner respectfully disagrees with the above argument because the comprising language of the instant claims do not restrict the ion exchange resins being regenerated with metal ions.
Applicant further argues that Sutherland’s materials are inorganic whereas the present invention utilizes benzotriazole, which is organic, which proposed modification is more than a mere substitution.  Applicant further argues that there is no evidence that the presently claimed composition would be suitable for Sutherland’s intended purpose.  Applicant argues there is no reason to substitute organic BTA for inorganic metal other than hindsight.  
The Examiner respectfully disagrees with the above argument because the rejection is not based upon substitution as Applicant asserts.  As recited above and in the previous office action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a combination of two different ion exchange resin particles and one treated with benzotriazole in Sutherland in view of Yang et al in order to provide multiple sources of anti-corrosion components and enhanced corrosion protection to metal substrates as taught in Yang et al.  Likewise, it is well settled that it is prima facie obvious to In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues that there is no evidence that the anti-corrosion components of Yang et al would enhance corrosion protection.  The Examiner disagrees with the above argument because Yang et al specifically teaches enhanced corrosion protection on metal surfaces with compositions treated with benzotriazole treated ion exchange resin particles (Paragraph 146, Table 3); hence, it is expected that providing multiple sources of anti-corrosion components and enhanced corrosion protection to metal substrates as taught in Yang et al.  Likewise, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  
Applicant further argues that Yang et al is not relevant to corrosion resistance coatings and only teaches heat transfer fluids and it would not be obvious to use the benzotriazole treated ion exchange resin particles in Yang et al to improve a coating.  The Examiner respectfully disagrees with the above argument as Yang et al specifically teaches metal prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
Applicant further argues that a coating system and heat transfer system are completely distinct, so one would not turn to Yang et al to substitute Yang’s corrosion inhibitor for Sutherland’s corrosion inhibitor.  Applicant further argues that in a coating system, you would not want to introduce any alcohols into to risk causing corrosion.  The Examiner respectfully disagrees with the above argument because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Furthermore, Ishii et al also teaches coatings and forming a film having corrosion resistance and hydrophilic properties and comprises alcohols (Col. 3, Line 6).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        December 4, 2021